DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0132282 A1 to Choi et al.
As to claim 1, Choi discloses a display apparatus including a plurality of display modules, wherein each of the plurality of display modules comprising: a receiver configured to receive image data (Fig. 4 and 5, paragraphs 0066-0069 and 0080-0082, where displays (100’, 200) have image receivers (210, 130)); a controller configured to calculate a local dimming value based on the received image data, and extract the 
As to claim 2, Choi discloses the display apparatus, wherein the each of the plurality of display modules further comprising: a transmitter configured to transmit the received image data from the receiver to another display module connected to the plurality of display module (Fig. 4 and 5, paragraphs 0076 and 0090, where communication unit (230, 110) transmits data).
As to claim 3, Choi discloses the display apparatus, wherein the transmitter transmits the identical image data with the received image data from the receiver to the other display module connected to the plurality of display module (Fig. 4 and 5, paragraphs 0076 and 0090, where communication unit (230, 110) transmits image data to other display apparatuses).
As to claim 4, Choi discloses the display apparatus, wherein the controller determines a dimming area based on the received image data and calculates a local dimming value of the dimming area (Fig. 4-6B, paragraphs 0070-0075, 0084-0085 and 0110, where controller (220, 120) calculates a screen change value, such as brightness, of each display based on the data received from image receiver (210, 130)).
As to claim 5, Choi discloses the display apparatus, wherein the controller calculates a luminance average value for each block of the received image data, and 
As to claim 6, Choi discloses the display apparatus, wherein the controller calculates the local dimming value to output a brightness of the dimming area having a luminance value equal to or higher than a preset reference value more brightly than the luminance average value, and calculates the local dimming value to output a brightness of the dimming area having a luminance value below the preset reference value less brightly than the luminance average value (Fig. 4-7, paragraphs 0071-0072 and 0115-0119, where the controller (220) calculates the brightness based on interpolating stored input image data).
As to claim 7, Choi discloses the display apparatus further comprising: a memory in which device setting information for extracting the image data corresponding to the display module is stored (Fig. 4-7, paragraphs 0071-0072, 0115-0119 and 0142,  where controller (220) has a memory).
As to claim 8, Choi discloses the display apparatus, wherein the plurality of display modules includes: a first LED module provided to receive image data from a source device; and a second LED module provided to receive the same image data as the received image data from the first LED module (Fig. 4 and 5, paragraphs 0068-0069 and 0082-0083, where image receivers (210, 130) receive image data and are two LED modules).
claim 9, Choi discloses the display apparatus, wherein the first LED module displays the image data corresponding to the first LED module among the image data to which the local dimming value is applied, and the second LED module displays the image data corresponding to the second LED module among the image data to which the local dimming value is applied (Fig. 4-6B, paragraphs 0103-0111, where each LED module (100-1-100-4) displays image data based on the calculated brightness for each module).
As to claims 10-17, Choi discloses limitations similar to claims 1-6, 8 and 9 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627